Citation Nr: 1207073	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-01 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from November 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for hearing loss.  The matter is now under the jurisdiction of the VA RO in Nashville, Tennessee. 

In November 2011, the Veteran testified at a hearing at the Nashville, Tennessee, RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in the form of aircraft noise during active duty service.

2.  The Veteran has a diagnosis of a current mixed-type hearing loss disability which contains a sensorineural component.  

3.  The Veteran reports a continuity of symptomatology of symptoms of hearing loss dating from service to the present.  

4.  One VA medical opinion indicates that the sensorineural component of the Veteran's hearing loss has a 50/50 chance of being related to noise exposure during service.

5.  One VA medical opinion indicates that the Veteran's hearing loss is less likely than not related to noise exposure during service.  



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection below.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether statements made by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

Impaired hearing is considered a disability for VA purposes when:  the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran claims entitlement to service connection for bilateral hearing loss.  He asserts that he experienced acoustic trauma in the form of aircraft noise exposure during active service and that this is the cause of his current hearing loss.  Specifically, he claims that during service in Vietnam he was stationed at an airbase as a supply specialist and that he was exposed to aircraft noise during his duties and that his living quarters were close enough to the flight line that he was exposed to loud jet aircraft noise even when not on duty.  The Veteran's separation papers, DD 214s, confirm that his military occupational specialty was as supply specialist and confirm his service in Vietnam.  Accordingly, the Board finds that the Veteran did experience acoustic trauma in the form of aircraft noise during service.  

The Veteran's entrance examination was conducted in November 1965.  The audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
5
5
5
5
LEFT
35
25
15
15
10

The threshold for normal hearing is from 0 to 20 dB, with higher threshold levels indicating a degree of hearing loss.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).  The above test results reveal some hearing loss at the 500 Hertz level in both ears and the 1000 Hertz level in the left ear upon entry into service.

No units of measurement are indicated on the audiology test results.  During this period of time, service department audiological examinations were conducted using American Standards Association (ASA) units of measurement.  Current audiological examination standards use International Standards Organization (ISO) units of measurement.  When the Board converts the results of the November 1965 entrance examination audiology evaluation from ASA units to ISO units, pure tone thresholds, in decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
15
15
15
10
LEFT
50
35
25
25
15

The converted results appear to show more extensive hearing loss upon entry into active service in June 1965.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).  However, the December 2010 VA audiology examiner indicated that the unconverted audiology results indicated normal hearing bilaterally with the exception of a slight hearing threshold shift at the 500 Hertz level.  Moreover, the physical profile in block 76 of the entrance examination report indicated that the Veteran's hearing as "1" or normal, and he was qualified for induction.

In September 1967, separation examination of the Veteran was conducted.  The audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
/
0
LEFT
5
0
10
/
5

Again, no units of measurement are indicated on the audiology test results and September 1967 is just prior to when service department audiology testing was converted to the current ISO units of measurement.  When the Board converts the results of the separation examination audiology evaluation from ASA units to ISO units, pure tone thresholds, in decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
/
5
LEFT
20
10
20
/
10

When both the converted and unconverted audiology test results from September 1967 are reviewed, they show that the Veteran's hearing was within normal limits with no degree of hearing loss being present.  See, Hensley supra.

The audiology evidence from the service treatment records is difficult to resolve.  Entry examination audiology test results reveal some degree of hearing loss on entry, which is considerably higher upon conversion.  However, physical profile at the time of entry indicates normal hearing and that the Veteran was qualified for induction into service.  Both the converted and unconverted audiology results from the separation examination indicate completely normal hearing on separation examination, which is inconsistent with the level of hearing loss indicated on the entrance examination.  

VA treatment records dated in 2008 reveal that the Veteran was being evaluated for a conductive type hearing loss.  

In December 2010, a VA audiology Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the Veteran's service treatment records and noted the unconverted audiology results from entry examination revealed normal hearing bilaterally with the exception of a slight hearing threshold shift at the 500 Hertz level, while separation examination results showed normal hearing.   Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
70
75
70
LEFT
65
60
65
65
55

The average pure tone decibel loss at the above frequencies was 61.25 for the right ear and 71.25 for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The examiner's diagnosis was that the Veteran had mixed-type hearing loss with abnormal middle ear function in both ears being noted on testing.  A medical opinion was deferred until otolaryngology (ENT) examination was conducted.  

In January 2011, the VA ENT examination of the Veteran was conducted.  The Veteran reported aircraft noise exposure, without hearing protection, during service.  He also reported post-service employment in a factory, with hearing protection.  After full examination the diagnosis was that the Veteran had bilateral mixed type hearing loss with a conductive component being consistent with otosclerosis.  The examining physician's medical opinion was that, despite the Veteran having mixed hearing loss, that there was a 50/50 chance that the underlying sensorineural hearing loss component could be related to the Veteran's noise exposure during active service.  

In June 2011 another VA audiology Compensation and Pension examination of the Veteran was conducted.  Again, the audiologist reviewed the Veteran's service treatment records and his post-service history of occupational noise exposure.  Audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
65
65
65
LEFT
60
60
65
70
65

The average pure tone decibel loss at the above frequencies was 66.25 for the right ear and 65 for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  Again the examiner's diagnosis was that the Veteran had mixed-type hearing loss in both ears.  The audiologist's medical opinion was that it was less likely as not that the Veteran's current hearing loss was caused by noise exposure during service.  This medical opinion was based upon the Veteran's post-service occupational noise exposure and the reported onset of hearing loss symptoms more than 15 years after service.  

Based on the ambiguity and inconsistency of the audiology test results in the entrance and separation examination reports, the Board has difficulty relying on any of those results.  The evidence shows that the Veteran may have entered service with a slight (unconverted) or moderate (converted) hearing loss, or his hearing may have been essentially normal as indicated by the interpretation of the VA examiner and the physical profile on the entrance examination.  Moreover, his hearing was completely normal on the separation examination report.  

What is not at question is the fact that the Veteran experienced acoustic trauma in the form of aircraft noise exposure during service.  The Veteran has testified that he has had continuing symptoms of decreased hearing and tinnitus from the noise exposure during service to the present.  He is competent to testify about symptoms of decreased hearing and ringing in his ears.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Moreover, the RO has accepted this account and previously granted service connection for tinnitus, relating it to his noise exposure during service.  

It is also not in question that the VA Compensation and Pension audiology examination results reveal a current hearing loss disability.  38 C.F.R. § 3.385.  The current diagnosis is that the Veteran has a mixed-type hearing loss with part being sensorineural and part being conductive, otosclerosis,  The January 2011 VA ENT examination report indicates at least a 50/50 chance that the sensorineural component of the Veteran's hearing loss is caused by the Veteran's noise exposure during service.  This medical opinion, coupled with the Veteran credible report of service connection of hearing loss dating back to the noised exposure during service, outweighs, or at least equals, the negative medical opinion in the June 2011 VA Compensation and Pension examination report.  The benefit of the doubt must be afforded the Veteran.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After resolving all doubt in the Veteran's favor, the evidence shows current hearing loss disability; acoustic trauma in the form of noise exposure during service; a credible report of continuity of symptomatology of hearing loss dating from service to the present; and, a medical opinion that puts a 50/50 chance of the Veteran's sensorineural component of his current hearing loss being related to noise exposure during service.  Accordingly, service connection for bilateral hearing loss is warranted.



ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


